Citation Nr: 0731011	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-39 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for gastric ulcer and 
submucousal esophageal lesion, previously claimed as upper 
gastrointestinal bleed and esophageal nodules.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1965 to February 1967 and in the United States Air 
Force from June 1971 to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD) and gastric ulcer and submucousal esophageal lesion, 
previously claimed as upper gastrointestinal bleed and 
esophageal nodules.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in November 2006.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that he is entitled to service 
connection for COPD and a gastric ulcer and submucousal 
esophageal lesion, previously claimed as upper 
gastrointestinal bleed and esophageal nodules.  

Service medical records from the veteran's second period of 
service reflect that the veteran reported a history of 
shortness of breath and stomach trouble on his August 1983 
Report of Medical History form.  In the physician's comment 
section, it was noted that the veteran experienced shortness 
of breath one-to-two times per year and also gastroenteritis 
at least once a year, treated with medications.  The 
veteran's DD 214 reveals that he was released from military 
service in 1983 due to alcohol abuse rehabilitation failure.

During August 1994 post-service VA outpatient treatment at 
the VAMC in Kerryville, the veteran related that he had 
participated in an alcohol dependence treatment program 
during military service.  Additional outpatient records first 
show a diagnosis of COPD in June 2004; and show 
gastrointestinal problems beginning in November 2004.  The 
records also reveal that the veteran had a 40-year history of 
alcohol dependence and cigarette use, 1 pack each day.  

In personal testimony presented at a Board hearing in 
November 2006, the veteran stated that he had breathing and 
stomach problems during military service and was treated with 
diet and medication.  He stated that he had received medical 
treatment from a private physician, J. L. H., M.D. shortly 
after service (from 1984 to 1994) for both disabilities.  He 
also stated that he had received fairly recent treatment from 
a VA medical center (VAMC) in or around Minneapolis or St. 
Paul, Minnesota for his gastrointestinal problems.  Finally, 
the veteran identified treatment at the Wellmed Center- a VA 
contract medical center.  Records from these treatment 
facilities have not yet been associated with the veteran's 
claims file.

Also, the Board observes that to date, the veteran has not 
yet been provided a VA examination as provided in 38 U.S.C.A. 
§ 5103A (d) (2002); 38 C.F.R. § 3.159(c) (4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for COPD and gastric ulcer and 
submucousal esophageal lesion since March 
2005.  After securing the necessary 
release, the RO should obtain these 
records.  Specific inquires should be 
made of: a) J. L. H., M.D. in San 
Antonio, TX, for records dated between 
1984 and 1994; b) the VAMC in 
Minneapolis, MN; and c) the Wellmed 
Clinic in the San Antonio, TX area.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded VA 
medical examination to determine the 
etiology of his lung disability (COPD) 
and gastric ulcer and submucousal 
esophageal lesion.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

The physician is requested to note the 
veteran's history of alcohol abuse during 
service, as well as his post-service 
alcohol abuse, and 40-year, 1-pack a day 
smoking habit.  The examiner should 
render an opinion, without resorting to 
speculation, as to whether it is at least 
as likely as not (i.e., at least a 50 
percent probability) that the current 
COPD and the gastric ulcer and 
submucousal esophageal lesion were 
manifested or incurred during active duty 
service. 

4.  The veteran is to be notified of the 
date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



